PER CURIAM:
Reginald Lamont Ussery appeals the district court’s order denying his motion to compel specific performance of a plea agreement. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Ussery, No. 5:94-cr-95-1F (E.D.N.C. Aug. 2, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.